IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-20989



In re: MITCHELL BERG,
                                                            Debtor,

--------------------

MITCHELL BERG,
                                                          Appellant,

                                versus

RONALD J. SOMMERS, Trustee;
PRUDENTIAL SECURITIES, INC.,
                                                          Appellees.


           Appeal from the United States District Court
                For the Southern District of Texas
                       USDC No. H-99-CV-4247


                           January 13, 2003



Before HIGGINBOTHAM and DAVIS, Circuit Judges, and HUDSPETH*,
District Judge.

PER CURIAM:**

     We affirm for essentially the reasons stated by the trial
court.



     *
      District Judge of the Western District of Texas, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.